Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 9, 2007                                                                                         Clifford W. Taylor,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
                                                                                                        Maura D. Corrigan
  131463(57)(66)(69)                                                                                  Robert P. Young, Jr.
                                                                                                      Stephen J. Markman,
                                                                                                                     Justices


  DETROIT FIREFIGHTERS ASSOCIATION,
  I.A.F.F. LOCAL 344,
              Plaintiff-Appellee,
                                                                   SC: 131463
  v                                                                COA: 266654
                                                                   Wayne CC: 05-526691-CL
  CITY OF DETROIT,
             Defendant-Appellant.
  ___________________________________

               On order of the Chief Justice, motions by the Detroit Police Officers
  Association, the Michigan Association of Police Organizations and the International
  Association of Fire Fighters for leave to file briefs amicus curaie in this case are
  considered and they are GRANTED.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 9, 2007                       _________________________________________
                                                                              Clerk